487 So.2d 1224 (1986)
Jesus R. RODRIGUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4-86-0260.
District Court of Appeal of Florida, Fourth District.
May 7, 1986.
Jesus R. Rodriguez, Avon Park, pro se appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert S. Jaegers, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
In a post-conviction motion filed in the trial court, the defendant averred that his plea of guilty was involuntarily entered because his counsel had failed to advise him that such a plea might result in deportation.
Pursuant to Edwards v. State, 393 So.2d 597 (Fla. 3d DCA 1981), pet. for rev. den., 402 So.2d 613 (Fla. 1981), we agree with the Third District that it was error for the trial court to deny the motion without a hearing.
REVERSED AND REMANDED.
DOWNEY, LETTS and WALDEN, JJ., concur.